Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of May 23,
2010, among Cell Therapeutics, Inc., a Washington corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, (i) shares of
Preferred Stock (as defined below) pursuant to the Registration Statement (as
defined below), and (ii) Warrants (as defined below) pursuant to an exemption
from the registration requirements of Section 5 of the Securities Act (as
defined below) contained in Section 4(2) thereof and/or Regulation D thereunder,
in each case as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Certificate of Designation (as defined herein) and
(b) the following terms have the meanings set forth in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j) of this
Agreement.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person (as such terms are used in and construed under Rule 405 of the Securities
Act). With respect to a Purchaser, any investment fund or managed account that
is managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser.

“Articles of Incorporation” means the Company’s Amended and Restated Articles of
Incorporation, as amended from time to time.

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Certificate of Designation” means the Articles of Amendment to the Articles of
Incorporation filed by the Company with the Secretary of State of the State of
Washington on or prior to the Closing Date, in the form of Exhibit A attached
hereto.

 

1



--------------------------------------------------------------------------------

“Closing” means the closing of the purchase and sale of the Securities on the
Closing Date pursuant to Section 2.1 of this Agreement.

“Closing Date” means the fourth (4th) Trading Day after the date hereof.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, no par value per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof, pursuant to the terms of
such securities, to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

“Company Counsel” means O’Melveny & Myers LLP.

“Conversion Notice” means the Notice of Conversion in the form of Annex A
attached to the Certificate of Designation.

“Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Designation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Form S-3” shall have the meaning ascribed to such term in Section 3.1(f) of
this Agreement.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h) of this
Agreement.

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $250,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, and
(c) the present value of any lease payments in excess of $250,000 due under
leases required to be capitalized in accordance with GAAP.

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o) of this Agreement.

 

2



--------------------------------------------------------------------------------

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b) of this Agreement.

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m) of this Agreement.

“Per Share Purchase Price” equals $1,000, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement and
prior to Closing.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Stock” means up to 21,000 shares of the Company’s Series 5 Preferred
Stock issued hereunder and having the rights, preferences and privileges set
forth in the Certificate of Designation.

“Proceeding” means any action, claim, suit, investigation or proceeding whether
commenced or threatened.

“Prospectus” means the final prospectus filed for the Registration Statement,
including the documents incorporated by reference in the Registration Statement,
including the documents incorporated by reference in such final prospectus.

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser prior to the execution and delivery
of this Agreement, including the documents incorporated by reference therein.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.7 of
this Agreement.

“Registration Statement” means the automatically effective registration
statement on Form S-3 (Commission File No. 333-161442) filed by the Company with
the Commission pursuant to the Securities Act for the registration of the
Preferred Stock and the Underlying Shares, as such Registration Statement may be
amended and supplemented from time to time (including pursuant to Rule 462(b) of
the Securities Act), including all documents filed as part thereof or
incorporated by reference therein, and including all information deemed to be a
part thereof at the time of effectiveness pursuant to Rule 430B of the
Securities Act.

 

3



--------------------------------------------------------------------------------

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e) of this Agreement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h) of
this Agreement.

“Securities” means the Preferred Stock, the Underlying Shares, the Warrants and
the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shareholder Approval” means the approval of the Company’s shareholders as
required by applicable law, after the Initial Issuance Date (as defined in the
Warrants), of an amendment to the Articles of Incorporation to increase the
authorized number of shares of Common Stock available for issuance thereunder by
400,000,000 shares.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
of the Exchange Act (but shall be deemed to not include the location and/or
reservation of borrowable shares of Common Stock).

“Stated Value” means $1,000 per share of Preferred Stock, subject to increase as
set forth in Section 3(a) of the Certificate of Designation.

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Preferred Stock purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

“Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a) of
this Agreement.

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE Amex;
The NASDAQ Capital Market; The NASDAQ Global Market; The NASDAQ Global Select
Market; the New York Stock Exchange; or the Borsa Italiana S.p.A. (MTA
International).

 

4



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Certificate of Designation,
the Warrants and any other documents or agreements executed and delivered to the
Purchasers in connection with the transactions contemplated hereunder.

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Preferred Stock in accordance with the terms of the
Certificate of Designation.

“Washington Counsel” means Karr Tuttle Campbell.

“Warrants” means the Common Stock purchase warrants delivered to the Purchasers
at the Closing on the Closing Date in accordance with Section 2.2(a) of this
Agreement, which warrants shall be exercisable as set forth therein, and have a
term of exercise beginning six months and one day after the Initial Issuance
Date and expire four years, six months and one day after the Initial Issuance
Date, in the form of Exhibit D attached hereto; provided, however, that the
exercisability of the Warrants shall be subject to, and conditioned upon,
receipt of the Shareholder Approval.

“Warrant Shares” means the shares of Common Stock to be issuable upon exercise
of the Warrants, subject to, and conditioned upon, receipt of the Shareholder
Approval.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing. On the Closing Date, upon the terms set forth herein, the Company
shall sell, and the Purchasers shall purchase, in the aggregate, severally and
not jointly, up to $21,000,000 of Preferred Stock with an aggregate Stated Value
equal to such Purchaser’s Subscription Amount and Warrants as determined
pursuant to Section 2.2(a) of this Agreement at the Per Share Purchase Price;
provided, however, that in the event that any Purchaser delivers to the Company
a duly executed Conversion Notice at least two (2) Business Days prior to the
Closing Date, the Company shall (i) unconditionally agree to such conversion and
(ii) deliver the applicable number of Underlying Shares on the Closing Date to
any such Purchaser against delivery of the applicable Subscription Amount
therefor. The aggregate number of shares of Preferred Stock sold hereunder shall
be 21,000. The Preferred Stock is being issued and sold pursuant to the
Registration Statement and the Warrants are being issued and sold pursuant to
the an exemption from Section 5 of the Securities Act contained in Section 4(2)
thereof and/or Regulation D thereunder. Each Purchaser shall deliver to the
Company via wire transfer or certified check immediately available funds equal
to its Subscription Amount and the Company shall deliver to each Purchaser its
respective shares of Preferred Stock and Warrants as determined pursuant to
Section 2.2(a) of this Agreement and the other items set forth in Section 2.2 of
this Agreement deliverable at the Closing on the Closing Date. The Closing shall
occur at the offices of O’Melveny & Myers, LLP, Two Embarcadero Center, 28th
Floor, San Francisco, California or such other location as the parties shall
mutually agree.

 

5



--------------------------------------------------------------------------------

2.2 Deliveries.

(a) On the Closing Date, the Company shall deliver or cause to be delivered to
each Purchaser the following:

(i) a legal opinion of Company Counsel, substantially in the form of Exhibit B
attached hereto;

(ii) a legal opinion of Washington Counsel, substantially in the form of
Exhibit C attached hereto;

(iii) a certificate evidencing a number of shares of Preferred Stock equal to
such Purchaser’s Subscription Amount divided by the Stated Value, registered in
the name of such Purchaser (such certificate will be issued simultaneously with
the execution and delivery hereof but may be delivered within three (3) Business
Days of the Closing Date); provided, however, that the Company shall deliver
Underlying Shares on the Closing Date to any Purchaser that delivers to the
Company a duly executed Conversion Notice at least two (2) Business Days prior
to the Closing Date; and

(iv) a Warrant registered in the name of such Purchaser to purchase up to 1,250
shares of Common Stock for each share of Preferred Stock purchased by such
Purchaser, with an exercise price equal to $0.50 per share, subject to
adjustment therein, in the form of Exhibit D attached hereto.

(b) On the Closing Date, each Purchaser shall deliver or cause to be delivered
to the Company such Purchaser’s Subscription Amount by wire transfer to the
account as specified in writing by the Company.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Reports, which shall qualify any representation or warranty otherwise made
herein to the extent of such disclosure, the Company hereby makes the following
representations and warranties set forth below to each Purchaser as of the date
hereof and as of the Closing Date:

(a) Subsidiaries. All of the direct and indirect subsidiaries (each, a
“Subsidiary”) of the Company are set forth on the Company’s most recently filed
Annual Report on Form 10-K. The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each Subsidiary free and clear of any
Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

 

6



--------------------------------------------------------------------------------

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification except where the revocation,
limitation or curtailment could not have or reasonably be expected to result in
a Material Adverse Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its shareholders in connection therewith
other than in connection with the Required Approvals and the Shareholder
Approval. Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not, subject to receipt of the Shareholder Approval,
(i) conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected, except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(e) Filings, Consents and Approvals. Other than the Shareholder Approval and
related matters, the Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person or other entity of any kind, including,
without limitation, any Trading Market or Commissione Nazionale per le Societa e
la Borsa, in connection with the execution, delivery and performance by the
Company of the Transaction Documents, except for any filings required to be made
under applicable federal and state securities laws (collectively, the “Required
Approvals”), and except where the failure to obtain any such consent, waiver,
authorization or order, give any such notice, or make any such filing or
registration could not have or reasonably be expected to result in a Material
Adverse Effect.

(f) Issuance of the Securities. The Preferred Stock and the Warrants are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company. The
Underlying Shares are duly authorized and, when issued in accordance with the
terms of the Preferred Stock, will be validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company. Subject to
the Shareholder Approval, the Warrant Shares will be duly authorized and, when
issued in accordance with the terms of the Warrants following receipt of the
Shareholder Approval, will be validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. The Company (i) has reserved from
its duly authorized capital stock the shares of Common Stock issuable upon
conversion of the Preferred Stock, and (ii) following receipt of the Shareholder
Approval, will reserve from its duly authorized capital stock the shares of
Common Stock issuable upon exercise of the Warrants. The Preferred Stock and the
Underlying Shares are being issued pursuant to the Registration Statement and
the issuance of the Preferred Stock and the Underlying Shares have been
registered by the Company pursuant to the Securities Act. The Company has
prepared and filed with the Commission in accordance with the provisions of the
Securities Act the Registration Statement. The Registration Statement was
automatically effective upon filing with the Commission on August 19, 2009. The
Registration Statement is effective pursuant to the Securities Act and available
for the issuance of the Preferred Stock and the Underlying Shares thereunder and
the Company has not received any written notice that the Commission has issued
or intends to issue a stop-order or other order with respect to the Registration
Statement or the Prospectus or that the Commission otherwise has (i) suspended
or withdrawn the effectiveness of the Registration Statement or (ii) issued any
order preventing or suspending the use of the Prospectus, in either case, either
temporarily or permanently or intends or has threatened in writing to do so. The
“Plan of Distribution” section of the Registration Statement permits the
issuance of the Preferred Stock and the Underlying Shares hereunder. Upon
receipt of the Preferred Stock and the Underlying Shares upon conversion
thereof, the Purchasers will have good and marketable title to such securities
and the Preferred Stock and the Underlying Shares will be immediately freely
tradable on each Trading Market. At the time the Registration Statement and any
amendments thereto became effective, at the date of this Agreement and at each
deemed effective date thereof pursuant to Rule 430B(f)(2) of the Securities Act,
the Registration Statement and any amendments thereto complied and will comply
in all material respects with the requirements of the Securities Act and did not
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading; and the Prospectus and any amendments or
supplements thereto, at the time the Prospectus or any amendment or supplement
thereto was issued and at the Closing Date, complied and will comply in all
material respects with the requirements of the Securities Act and did not and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company meets all
of the requirements for the use of a registration statement on Form S-3 (“Form
S-3”) pursuant to the Securities Act for the offering and sale of the Preferred
Stock and the Underlying Shares contemplated by this Agreement, and the
Commission has not notified the Company of any objection to the use of the form
of the Registration Statement pursuant to Rule 401(g)(1) of the Securities Act.
The Registration Statement, as of the Effective Date, meets the requirements set
forth in Rule 415(a)(1)(x) pursuant to the Securities Act. At the earliest time
after the filing of the Registration Statement that the Company or another
offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) of the Securities Act) relating to the Preferred Stock and the
Underlying Shares, the Company was not and is not an Ineligible Issuer (as
defined in Rule 405 of the Securities Act). The Company (i) has not distributed
any offering material in connection with the offering and sale of any of the
Securities and (ii) until no Purchaser holds any of the Securities, shall not
distribute any offering material in connection with the offering and sale of any
of the Securities to, or by, the Purchasers, in each case, other than the
Registration Statement, the Prospectus, the Prospectus Supplement and the
Transaction Documents. In accordance with Rule 5110(b)(7)(C)(i) of the Financial
Industry Regulatory Authority Manual, the offering of the Preferred Stock and
the Underlying Shares has been registered with the Commission on Form S-3
pursuant to the Securities Act pursuant to the standards for Form S-3 in effect
prior to October 21, 1992, and the Preferred Stock and the Underlying Shares are
being offered pursuant to Rule 415 of the Securities Act.

 

8



--------------------------------------------------------------------------------

(g) Capitalization. Except as disclosed in the SEC Reports, the Company has not
issued any capital stock since its most recently filed periodic report pursuant
to the Exchange Act, other than pursuant to the Exchange Agreements entered into
with certain holders of the Company’s outstanding 4% Convertible Senior
Subordinated Notes on May 16, 2010 (the “Exchange Agreements”), pursuant to the
exercise of employee stock options pursuant to the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plan and pursuant to the conversion or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report pursuant to the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Securities and for various
outstanding series of convertible debt, options and warrants described in the
SEC Reports, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers and the warrants to be issued to Rodman & Renshaw, LLC (“Rodman”) in
connection with the transactions contemplated by this Agreement, if any) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Company are validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. Other than the Shareholder Approval and related matters, no
further approval or authorization of any shareholder, the Board of Directors of
the Company or others is required for the issuance and sale of the Securities.
Except as disclosed in the SEC Reports, there are no shareholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s shareholders.

 

9



--------------------------------------------------------------------------------

(h) SEC Reports; Financial Statements. The Company has complied in all material
respects with requirements to file all reports, schedules, forms, statements and
other documents required to be filed by it pursuant to the Securities Act and
the Exchange Act, including, without limitation, pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, together with the Prospectus and the
Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, the rules and regulations of the Commission promulgated
thereunder and other federal, state and local laws, rules and regulations
applicable to it, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports, together with
the related notes and schedules thereto, comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission and all other applicable rules and regulations with respect thereto
as in effect at the time of filing. Such financial statements, together with the
related notes and schedules, have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

10



--------------------------------------------------------------------------------

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Except as
disclosed in the SEC Reports, since the date of the latest audited financial
statements included within the SEC Reports, (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, and (iv) the Company has not issued any equity securities to any
officer, director or Affiliate except pursuant to existing Company stock option
plans. Except for the issuance of the Securities contemplated by this Agreement,
or as set forth in the SEC Reports and the Prospectus, or as otherwise disclosed
to the Purchasers, no event, liability or development has occurred or exists
with respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one
Business Day prior to the date that this representation is made.

(j) Litigation. Except as disclosed in the SEC Reports, there is no Proceeding
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or (ii) could, if there were
an unfavorable decision, reasonably be expected to result in a Material Adverse
Effect. Except as disclosed in the SEC Reports, neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. Except as disclosed in
the SEC Reports, there has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary pursuant to the Exchange Act or the Securities Act.

 

11



--------------------------------------------------------------------------------

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. The
Company and its Subsidiaries believe that their relationships with their
employees are good. No executive officer, to the knowledge of the Company, is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters. The Company and its Subsidiaries are in compliance
with all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(l) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as could not reasonably be expected to have a Material Adverse
Effect.

(m) Regulatory Permits. Except as disclosed in the SEC Reports, (i) the Company
and the Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as described in the SEC
Reports, except where the failure to possess such permits could not have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and (ii) neither the Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any Material
Permit.

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.

 

12



--------------------------------------------------------------------------------

(o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other similar intellectual property rights currently employed by
them in connection with the business currently operated by them that are
necessary for use in the conduct of their respective businesses as described in
the SEC Reports, except where the failure to so have could not reasonably be
expected to have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any Subsidiary has received any
written notice that any of the Intellectual Property Rights used by the Company
or any Subsidiary violates or infringes upon the rights of any Person, except
for such as could not reasonably be expected to have a Material Adverse Effect.
To the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights of others.

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage. To the best knowledge of the Company, such
insurance contracts are accurate and complete. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

(q) Transactions With Affiliates and Employees. None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, other than for (i) payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
restricted stock programs and stock option agreements under any stock option
plan of the Company.

(r) Sarbanes-Oxley. The Company is in material compliance with all provisions of
the Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof.

(s) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents, other than as
specifically set forth in the Prospectus Supplement. The Purchasers shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this
Section 3.1(s) that may be due in connection with the transactions contemplated
by the Transaction Documents.

 

13



--------------------------------------------------------------------------------

(t) Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act.

(u) Registration Rights. No Person has any right to cause the Company to effect
the registration pursuant to the Securities Act of any securities of the
Company, which rights will interfere with the transactions contemplated
hereunder.

(v) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock pursuant to the
Exchange Act nor has the Company received any notification that the Commission
is currently contemplating terminating such registration. Except as disclosed in
the SEC Reports, the Company has not, in the 12 months preceding the date
hereof, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. Except as
disclosed in the SEC Reports, the Company is, and has no reason to believe that
it will not in the foreseeable future continue to be, in compliance with all
such listing and maintenance requirements.

(w) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (other than with
respect to that certain Shareholder Rights Agreement dated as of December 28,
2009, between the Company and Computershare Trust Company, N.A., a federally
chartered trust company as Rights Agent) (including any distribution under a
rights agreement), or other similar anti-takeover provision pursuant to the
Articles of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Purchasers as a
result of the Purchasers and the Company fulfilling their obligations or
exercising their rights pursuant to the Transaction Documents, including without
limitation, as a result of the Company’s issuance of the Securities and the
Purchasers’ ownership of the Securities.

(x) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Prospectus Supplement. The Company understands and
confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in securities of the Company. All disclosure furnished by
or on behalf of the Company to the Purchasers regarding the Company, its
business and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The Company acknowledges and agrees that
no Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 of this Agreement.

 

14



--------------------------------------------------------------------------------

(y) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement,
neither the Company, nor any of its Affiliates, nor any Person acting on its or
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Securities to be integrated with prior
offerings by the Company in a manner that would require shareholder approval
pursuant to the rules of any Trading Market on which any of the securities of
the Company are listed or designated. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of any Trading Market.

(z) Indebtedness. The SEC Reports set forth as of the dates thereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness disclosed to
the Purchasers except for any such default that could not have or reasonably be
expected to result in a Material Adverse Effect.

(aa) Tax Status. Except for matters that could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse Effect
and except as disclosed in the SEC Reports, the Company and each Subsidiary has
filed all necessary federal, state and foreign income and franchise tax returns
and has paid or accrued all taxes shown as due thereon, and the Company has no
knowledge of a tax deficiency which has been asserted or threatened against the
Company or any Subsidiary.

(bb) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(cc) Accountants. Stonefield Josephson, Inc. (i) to the knowledge of the
Company, is an independent public accountant as required by the Exchange Act and
is an independent registered public accounting firm within the meaning of the
Sarbanes-Oxley Act of 2002, as amended, as required by the rules of the Public
Company Accounting Oversight Board and (ii) expressed its opinion with respect
to the audited financial statements and related schedules included in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2009.

 

15



--------------------------------------------------------------------------------

(dd) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(ee) Acknowledgement Regarding Purchasers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 3.2(g) of this Agreement which shall control), it is understood and
acknowledged by the Company (i) that none of the Purchasers have been asked to
agree, nor has any Purchaser agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) that past or future open market or other transactions by any
Purchaser, including Short Sales, and specifically including, without
limitation, Short Sales or “derivative” transactions, before or after the
closing of this or future transactions, may negatively impact the market price
of the Company’s publicly-traded securities; (iii) that any Purchaser, and
counter-parties in “derivative” transactions to which any such Purchaser is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock, and (iv) that each Purchaser shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(A) one or more Purchasers may engage in hedging activities at various times
during the period that the Securities are outstanding, and (B) such hedging
activities (if any) could reduce the value of the existing shareholders’ equity
interests in the Company at and after the time that the hedging activities are
being conducted. The Company acknowledges that such aforementioned hedging
activities do not constitute a breach of any of the Transaction Documents.

(ff) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.

 

16



--------------------------------------------------------------------------------

(gg) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) of the Securities Act.

(hh) Regulation D Compliance. Neither the Company, nor any person acting on its
behalf and at its direction, (i) has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer and sale of the Warrants and the Warrant
Shares, (ii) has made, directly or indirectly, any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause the offer and sale of the Warrants and the Warrant Shares to be
integrated with prior offerings by the Company for purposes of the Securities
Act in a manner that would require registration of such offer and sale under the
Securities Act, or (iii) will take any action or steps referred to in clause
(ii) above that would cause the offer and sale of the Warrants and the Warrants
Shares to be integrated with future offerings by the Company in a manner that
requires registration of the Warrants and the Warrant Shares under the
Securities Act

(ii) Rule 144 Holding Period. In the absence of an order or directive from a
governmental authority to the contrary, the Company will not take a position
that the holding period for the Warrants or the Warrant Shares did not commence
on the Closing Date.

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the execution
and delivery of this Agreement on the date first above written in this Agreement
to the Company as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b) No Intent to Take Over. Such Purchaser has no present actual intent to seek
to effect, or to assist others in effecting, a hostile acquisition of the
Company.

 

17



--------------------------------------------------------------------------------

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises any
Warrants for cash it will be a “qualified institutional buyer” as defined in
Rule 144A(a) of the Securities Act. Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment. Such Purchaser understands that
nothing in the Agreement or any other materials presented to the Purchaser in
connection with the purchase and sale of the Securities constitutes legal, tax
or investment advice. Such Purchaser acknowledges that it must rely on legal,
tax and investment advisors of its own choosing in connection with its purchase
of the Securities.

(e) Purchase for Own Account; No General Solicitation or General Advertising.
Such Purchase is acquiring the Warrants and the Warrant Shares for its own
account, in the ordinary course of its business and not with a view toward, or
for resale in connection with, the public sale or distribution thereof in a
manner that would violate the Securities Act. Such Purchaser is not acquiring
the Warrants or the Warrant Shares as a result of any “general solicitation” or
“general advertising,” as such terms are used in Regulation D under the
Securities Act, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising.

(f) Rule 144; Restricted Nature of Warrants and Warrant Shares. Such Purchaser
has read and understands Rule 144 and further understands that until such time
as the same are no longer required under applicable requirements of the
Securities Act or applicable state securities laws, the Warrants and the Warrant
Shares shall be restricted securities within the meaning of the federal
securities laws and the Warrants and any certificates representing the Warrant
Shares, and all certificates or other instruments issued in exchange therefor or
in substitution thereof, shall bear a customary restrictive legend, and that the
Company will make a notation on its records and give instructions to its
transfer agent in order to implement the restrictions on transfer set forth and
described therein.

(g) Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, such Purchaser has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the time that such Purchaser first learned of the specific
purchase and sale transaction being effected pursuant to this Agreement and
ending immediately prior to the execution and delivery hereof. Notwithstanding
the foregoing, in the case of a Purchaser that is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Purchaser’s assets, the representation set forth above shall only apply
with respect to the portion of assets managed by the portfolio manager that made
the investment decision to purchase the Securities covered by this Agreement.
Other than to other Persons party to this Agreement and to its counsel, such
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with the transaction expressly contemplated by this Agreement
(including the existence and terms of this transaction). Notwithstanding the
foregoing, for avoidance of doubt, nothing contained herein shall constitute a
representation or warranty, or preclude any actions, with respect to the
identification of the availability of, or securing of, available shares to
borrow in order to effect Short Sales or similar transactions in the future.

 

18



--------------------------------------------------------------------------------

(h) No Government Review. Such Purchaser understands that no U.S. federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Securities purchased hereunder.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Warrant Shares. Subject to the Shareholder Approval, if all or any portion
of a Warrant is exercised at a time when there is an effective registration
statement to cover the issuance or resale of the Warrant Shares or if the
Warrant is exercised via cashless exercise, the Warrant Shares issued pursuant
to any such exercise shall be issued free of all legends. If at any time
following the date on which the Shareholder Approval has been obtained, a
registration statement registering the Warrant Shares is not effective or is not
otherwise available for the sale or resale of the Warrant Shares, the Company
shall immediately notify the holders of the Warrants in writing that no such
registration statement is then effective and thereafter shall promptly notify
such holders when a registration statement is effective and available for the
sale or resale of the Warrant Shares.

4.2 Furnishing of Information. Until the earlier of the time that (i) no
Purchaser owns Preferred Stock or Underlying Shares or (ii) the Warrants have
expired, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act even if
the Company is not then subject to the reporting requirements of the Exchange
Act, and the Company shall not terminate its status as an issuer required to
file reports pursuant to the Exchange Act even if the Exchange Act or the rules
and regulations thereunder would no longer require or otherwise permit such
termination other than in connection with a Fundamental Transaction (as defined
in the Warrants) in which the Company is not the surviving entity or in which
all of the capital stock of the Company is acquired by an unaffiliated and
unrelated Person. As long as any Purchaser owns Securities, if the Company is
not required to file reports pursuant to the Exchange Act other than in
connection with a Fundamental Transaction in which the Company is not the
surviving entity or in which all of the capital stock of the Company is acquired
by an unaffiliated and unrelated Person, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c)(1) of the
Securities Act such information as is required for the Purchasers to sell the
Securities under Rule 144 of the Securities Act. The Company further covenants
that it will take such further action as any holder of Securities may reasonably
request, to the extent required from time to time to enable such Person to sell
such Securities without registration pursuant to the Securities Act within the
requirements of the exemption provided by Rule 144 of the Securities Act. The
Company represents and warrants that it is in material compliance with all of
the requirements (including, without limitation, the reporting, submission and
posting requirements) of Rule 144(c)(1) of the Securities Act and Rule 405 of
Regulation S-T, each as in effect and amended as of the date hereof.

 

19



--------------------------------------------------------------------------------

4.3 Integration. After this transaction, the Company shall not sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities such that the rules of the Trading Market
would require shareholder approval of this transaction prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.

4.4 Securities Laws Disclosure; Publicity. The Company shall (a) issue a press
release disclosing the material terms of the transactions contemplated hereby
simultaneously with the execution and delivery hereof, and (b) by 8:30 a.m. (New
York City time) on the fourth (4th) Trading Day following the date hereof, file
a Current Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and including the Transaction Documents as exhibits thereto.
The Company and each Purchaser shall consult with each other in issuing any
other press releases with respect to the transactions contemplated hereby, and,
except as may be required by law, neither the Company nor any Purchaser shall
issue any such press release or otherwise make any such public statement without
the prior consent of the Company, with respect to any press release of any
Purchaser, or without the prior consent of each Purchaser, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or any Trading Market, without the prior written consent of such Purchaser,
except (i) as required by federal securities law in connection with the filing
of final Transaction Documents (including signature pages thereto) with the
Commission and (ii) to the extent such disclosure is required by law or any
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under this subclause
(ii).

4.5 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.

 

20



--------------------------------------------------------------------------------

4.6 Use of Proceeds. The use of proceeds shall be as described in the Prospectus
Supplement.

4.7 Indemnification of Purchasers. Subject to the provisions of this
Section 4.7, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a
Purchaser, or any of them or their respective Affiliates, by any shareholder of
the Company who is not an Affiliate of such Purchaser, with respect to any of
the transactions contemplated by the Transaction Documents (unless such action
is based upon a material breach of such Purchaser’s representations, warranties
or covenants of the Transaction Documents or any agreements or understandings
such Purchaser may have with any such shareholder or any material violations by
the Purchaser of state or federal securities laws or any conduct by such
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance). If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Purchaser Party, in which case
the Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Purchaser
Party under this Agreement (i) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed or (ii) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents.

 

21



--------------------------------------------------------------------------------

4.8 Reservation and Registration of Common Stock. As of the date hereof, the
Company has reserved and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, a sufficient number of shares
of Common Stock for the purpose of enabling the Company to issue all of the
Underlying Shares. In addition, to the extent that shares of Common Stock
representing the Warrant Shares are not available or authorized for issuance
upon the exercise of the Warrants on the date when the Warrants are first
exercisable, the Company shall reserve for issuance upon the exercise in full of
the Warrants any and all shares of Common Stock currently reserved for issuance
upon conversion, exchange or exercise of currently outstanding securities to the
extent such securities are no longer convertible, exchangeable or exercisable
for such shares of Common Stock; provided, however, that the foregoing
obligation shall not require the Company to eliminate any reserve for its equity
incentive plans regardless of whether the shares of Common Stock issuable
pursuant to such equity incentive plans have been granted or otherwise
allocated. Such shares of Common Stock shall be reserved pro rata among the
holders of the Warrants; provided, however, that the obligations in this
Section 4.8 shall terminate upon receipt of the Shareholder Approval; provided,
further, that the Company shall not be required to eliminate any reserve that it
currently maintains except to the extent set forth above. The Company shall
provide the holders of the Warrants with written notice of any Warrant Shares
that become reserved for issuance upon exercise of the Warrants after the date
hereof pursuant to the preceding sentence. The Company shall use its reasonable
best efforts to obtain the Shareholder Approval at a special meeting of
shareholders on June 4, 2010 (the “Special Meeting”); provided, however, that no
adjournment of the Special Meeting shall constitute a failure on the part of the
Company to use its reasonable best efforts to obtain the Shareholder Approval;
provided, further, however, that the foregoing requirement shall terminate upon
a Change of Control Transaction (as defined in the Certificate of Designation)
if the Company or the successor in such Change of Control Transaction has a
sufficient number of shares of Common Stock authorized and reserved for the
exercise in full of the Warrants. In the event the Company does not obtain the
Shareholder Approval at the Special Meeting or any adjournment thereof, the
Company further agrees to use its reasonable best efforts to obtain the
Shareholder Approval at subsequent special meetings of shareholders to be called
every four months until the Shareholder Approval is obtained. For the avoidance
of doubt, upon receipt of the Shareholder Approval, a portion of the additional
authorized shares of Common Stock shall first be reserved for issuance upon
exercise of the Warrants to the extent necessary so that 100% of the Warrant
Shares are reserved for issuance. Also for the avoidance of doubt, the Company
shall not be required to reserve for issuance upon exercise of the Warrants more
shares of Common Stock than the number of Warrant Shares then required.

4.9 Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing of the Common Stock on a Trading
Market, and the Company shall list all of the Underlying Shares on each of The
NASDAQ Capital Market and the Borsa Italiana S.p.A. (MTA International) no later
than the Closing Date. The Company further agrees that if the Company applies to
have the Common Stock traded on any other Trading Market, it will include in
such application all of the Underlying Shares and will take such other action as
is necessary to cause all of the Underlying Shares to be listed on such other
Trading Market as promptly as possible. The Company will take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Trading Market, other than in connection with a Fundamental Transaction (as
defined in the Warrants) in which the Company is not the surviving entity or in
which all of the capital stock of the Company is acquired by an unaffiliated and
unrelated Person, and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of such Trading Market.

 

22



--------------------------------------------------------------------------------

4.10 Equal Treatment of Purchasers. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
this Agreement unless the same consideration is also offered to all of the
parties to this Agreement. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of the Securities or otherwise.

4.11 Certain Transactions and Confidentiality After The Date Hereof.
Notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release to be issued simultaneously with the
execution and delivery hereof as described in Section 4.4 of this Agreement,
(ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to such initial press
release as described in Section 4.4 of this Agreement and (iii) no Purchaser
shall have any duty of confidentiality to the Company or its Subsidiaries after
the issuance of such press initial release as described in Section 4.4 of this
Agreement. Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.

4.12 Restriction on Exchanges. Until June 5, 2010, the Company shall not
exchange any outstanding debt of the Company for shares of Common Stock or
Common Stock Equivalents other than pursuant the Exchange Agreements.

4.13 Additional Issuance of Securities. The Company agrees that for the period
commencing on the date hereof and ending on the thirtieth (30th) day after the
date hereof, neither the Company nor any of its Subsidiaries shall, without the
prior consent of the Purchasers, (i) directly or indirectly, issue, offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of any share of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock or
file any registration statement under the Act (other than a Registration
Statement on Form S-8) with respect to any of the foregoing, or (ii) enter into
any swap or any other agreement or any transaction that transfers, in whole or
in part, directly or indirectly, the economic consequence of ownership of the
Common Stock, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The provisions of this Section 4.13 shall not
apply to (A) the Securities to be issued and sold hereunder or issuable upon
conversion or exercise of the Securities, (B) issuances of shares of Common
Stock upon the exercise of the warrants issued to Rodman in connection with the
transactions contemplated by this Agreement, if any, (C) issuances of shares of
Common Stock issuable upon conversion of currently outstanding convertible
notes, (D) issuances of shares of Common Stock upon the exercise of currently
outstanding warrants or amendments to the warrant agreements related thereto,
(E) granting options under the Company’s incentive compensation plans existing
on the date hereof or issuances of shares of Common Stock issuable in connection
with outstanding awards thereunder as of the date hereof, (F) issuances of
shares of Common Stock issuable pursuant to agreements in effect as of the date
hereof or amendments related thereto, (G) issuances of shares of Common Stock in
connection with strategic acquisitions, or (H) issuances of shares of Common
Stock subject to shareholder approval; provided, however, that in the case of
clauses (C) and (D) above, no shares of Common Stock shall be issued as a result
of an amendment to such securities after the date hereof and prior to the
expiration of the Restricted Period. In addition, the provisions of this
Section 4.13 shall not apply to issuances of shares of Common Stock issuable
upon exchange of currently outstanding convertible notes.

 

23



--------------------------------------------------------------------------------

4.14 Registration Statement. The Company shall use commercially reasonable
efforts to keep the Registration Statement effective at all times until no
Purchaser owns any Preferred Stock or Underlying Shares. The Company shall
ensure that the Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading. After the date hereof and during any period in which a Prospectus or
Prospectus Supplement relating to any of the Preferred Stock and the Underlying
Shares is required to be delivered by any Purchaser pursuant to the Securities
Act (including in circumstances where such requirement may be satisfied pursuant
to Rule 172 of the Securities Act), (i) the Company will notify the Purchasers
promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference, has been filed with
the Commission and/or has become effective or any subsequent supplement to the
Prospectus that relates to the Preferred Stock and the Underlying Shares or any
of the Purchasers or any subsequent amendment to the Prospectus or any
supplement or amendment to the Prospectus Supplement has been filed with the
Commission and of any comment letter from the Commission or any request by the
Commission for any amendment or supplement to the Registration Statement, any
amendment to the Prospectus, any supplement to the Prospectus that relates the
Preferred Stock and the Underlying Shares or any of the Purchasers or any
amendment or supplement to the Prospectus Supplement or for additional
information, (ii) the Company will prepare and file with the Commission,
promptly upon a Purchaser’s request, any amendments or supplements to the
Registration Statement, Prospectus or Prospectus Supplement that, in such
Purchaser’s reasonable opinion, may be necessary or advisable in connection with
any distribution (if any) of the Preferred Stock and the Underlying Shares by
such Purchaser (provided, however, that the failure of such Purchaser to make
such request shall not relieve the Company of any obligation or liability
hereunder, or affect such Purchaser’s right to rely on the representations and
warranties made by the Company in this Agreement), (iii) the Company will not
file any amendment or supplement to the Registration Statement, Prospectus or
Prospectus Supplement, other than documents incorporated by reference, relating
to the Preferred Stock and the Underlying Shares unless a copy thereof has been
submitted to each Purchaser within a reasonable period of time before the filing
and no Purchaser has reasonably objected in writing thereto (provided, however,
that (A) the failure of any Purchaser to make such objection shall not relieve
the Company of any obligation or liability hereunder, or affect any Purchaser’s
right to rely on the representations and warranties made by the Company in this
Agreement, and (B) the Company has no obligation to provide a Purchaser any
advance copy of such filing or to provide such Purchaser an opportunity to
object to such filing if such filing does not name such Purchaser or
specifically discuss the Preferred Stock and the Underlying Shares as
contemplated hereby) and the Company will furnish to each Purchaser at the time
of filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement, Prospectus or
Prospectus Supplement, except for those documents available via EDGAR, and
(iv) the Company will cause each amendment or supplement to the Prospectus or
the Prospectus Supplement, other than documents incorporated by reference, to be
filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act (without reliance on Rule 424(b)(8) of the
Securities Act).

 

24



--------------------------------------------------------------------------------

4.15 Notice of Commission Stop Orders. Promptly after it receives notice or
obtains knowledge thereof, the Company will advise each Purchaser of the
issuance or threatened issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or any other order preventing or
suspending the use of the Prospectus or the Prospectus Supplement, of the
suspension of the qualification of the Preferred Stock and the Underlying Shares
for offering or sale in any jurisdiction, or of the initiation or threatening of
any proceeding for any such purpose or any examination pursuant to Section 8(e)
of the Securities Act, or if the Company becomes the subject of a proceeding
under Section 8A of the Securities Act in connection with the offering of the
Preferred Stock and the Underlying Shares; and it will promptly use its
commercially reasonable efforts to prevent the issuance of any stop or other
order or to obtain its withdrawal if such a stop or other order should be
issued.

4.16 Delivery of Prospectus: Subsequent Changes. During any period in which a
Prospectus or the Prospectus Supplement relating to the Preferred Stock and the
Underlying Shares is required to be delivered by any Purchaser pursuant to the
Securities Act with respect to a pending sale of the Preferred Stock and the
Underlying Shares (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 of the Securities Act), the Company will comply
in all material respects with the requirements imposed upon it by the Securities
Act, as from time to time in force, and shall use commercially reasonable best
efforts to file on or before their respective due dates all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of the Exchange Act. If during such period any event occurs as a
result of which the Prospectus or the Prospectus Supplement as then amended or
supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary to amend or supplement the Registration Statement, the Prospectus or
the Prospectus Supplement to comply with the Securities Act, the Company will
promptly notify the Purchasers to suspend the offering of the Preferred Stock
and the Underlying Shares during such period and the Company will promptly amend
or supplement, or file a free writing prospectus applicable to, the Registration
Statement, the Prospectus or the Prospectus Supplement (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.

 

25



--------------------------------------------------------------------------------

4.17 Delivery of Registration Statement and Prospectus. The Company will furnish
to each Purchaser and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus, the Prospectus Supplement (including all
documents incorporated by reference therein) and all amendments and supplements
to the Registration Statement, the Prospectus or the Prospectus Supplement that
are filed with the Commission during any period in which a Prospectus or
Prospectus Supplement relating to the Preferred Stock and the Underlying Shares
is required to be delivered pursuant to the Securities Act (including all
documents filed with the Commission during such period that are deemed to be
incorporated by reference therein), in each case as soon as reasonably
practicable and in such quantities as such Purchaser may from time to time
reasonably request and, at such Purchaser’s request, will also furnish copies of
the Prospectus and the Prospectus Supplement to each exchange or market on which
sales of the Preferred Stock and the Underlying Shares may be made; provided,
however, that the Company shall not be required to furnish any document to a
Purchaser to the extent such document is available to such Purchaser or the
public on EDGAR.

4.18 Federal and State Securities Law Compliance. The Company represents and
warrants that it has taken prior to the execution and delivery of this Agreement
all such action as is necessary in order to obtain an exemption for, or to,
qualify the Preferred Stock and the Underlying Shares for sale to, and by, the
Purchasers under all applicable securities laws (including, without limitation,
all federal securities laws and “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification)), and the Company
shall provide evidence of any such action so taken to the Purchasers
simultaneously with the Closing. The Company shall make all filings and reports
relating to the offer and sale of the Preferred Stock and the Underlying Shares
required under all applicable securities laws (including, without limitation,
all federal securities laws and “Blue Sky” laws of the states of the United
States) following the Closing, and the Company shall comply with all applicable
federal, state and local laws, statutes, rules, regulations and the like
relating to the offering and sale of the Preferred Stock and the Underlying
Shares to, and by, the Purchasers.

ARTICLE V.

MISCELLANEOUS

5.1 Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated by the Closing Date
through no fault of such Purchaser; provided, however, that no such termination
will affect the right of any party to sue for any breach by the other party (or
parties).

5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers.

 

26



--------------------------------------------------------------------------------

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such subject matter, which the
parties acknowledge have been merged into such documents, exhibits and
schedules; provided that the foregoing shall not have any effect on any
agreements that a Purchaser has entered into with the Company or any of its
Subsidiaries prior to the date hereof with respect to any prior investment made
by such Purchaser in the Company.

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

5.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the holders of at least 67% of the Preferred Stock or, in the case
of a waiver, by the party against whom enforcement of any such waived provision
is sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities; provided such
Purchaser provides prior written notice to the Company and such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions of the Transaction Documents that apply to the “Purchasers.”

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7 of this Agreement.

 

27



--------------------------------------------------------------------------------

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

5.10 Survival. The representations, warranties and covenants contained herein
shall survive the Closing and the delivery of the Preferred Stock and Warrants
and for a period of one year thereafter.

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

28



--------------------------------------------------------------------------------

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance pursuant to the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agrees to waive
and not to assert in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.

5.16 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers.

 

29



--------------------------------------------------------------------------------

5.17 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing pursuant to the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

5.18 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

5.19 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

(Signature Pages Follow)

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

CELL THERAPEUTICS, INC.     Address for Notice:

 

James A. Bianco, M.D.

Chief Executive Officer

   

 

501 Elliott Avenue West, Suite 400

Seattle, Washington 98119

Facsimile: (206) 272-4302

Attention: Louis A. Bianco

With a copy to (which shall not constitute notice):

 

O’Melveny & Myers, LLP

Two Embarcadero Center, 28th Floor

San Francisco, California 94111

Facsimile: (415) 984-8701

Attention: C. Brophy Christensen, Esq.

   

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

PURCHASER SIGNATURE PAGES FOLLOW]

 

31



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:  

 

Signature of Authorized Signatory of Purchaser:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Email Address of Purchaser:  

 

Fax Number of Purchaser:  

 

Address for Notice of Purchaser:  

[            ]

[Address]

[Address]

Telephone: (    ) [            ]

Facsimile: (    ) [            ]

Attention: [            ]

With a copy to (which shall not constitute notice):

[Counsel]

[Address]

[Address]

Telephone: (    ) [            ]

Facsimile: (    ) [            ]

Attention: [            ]

 

32



--------------------------------------------------------------------------------

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

Subscription Amount: $            

Shares of Preferred Stock:                             

Warrant Shares:                             

EIN Number:                             

 

33



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF DESIGNATION

(See attached).

 

34



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF COMPANY COUNSEL

(See attached).

 

35



--------------------------------------------------------------------------------

EXHIBIT C

OPINION OF WASHINGTON COUNSEL

(See attached).

 

36



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF WARRANT

(See attached).

 

37